720 N.W.2d 286 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antoine Juardine OWENS, Defendant-Appellant.
Docket No. 131319. COA No. 268739.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the application for leave to appeal the April 11, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).